UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
MICHAEL MOLOCK, et al.,                   )
                                          )
      Plaintiffs,                         )
                                          )
      v.                                  )                       Case No. 1:16-cv-02483 (APM)
                                          )
WHOLE FOODS MARKET, INC., et al.,         )
                                          )
      Defendants.                         )
_________________________________________ )

                          MEMORANDUM OPINION AND ORDER

        Before the court is Plaintiffs’ Motion to Amend the Complaint. See Pl.’s Mot., ECF No.

24 [hereinafter Pl.’s Mot.]. Plaintiffs seek to file a Second Amended Complaint to address

concerns raised by the court at the hearing on Defendants’ Motion to Dismiss regarding, among

other things, Plaintiffs’ standing to bring suit and the sufficiency of their pleading. Pls.’ Mot.,

Pls.’ Mem. in Supp., ECF No. 24-1, at 1. Defendants vigorously oppose the Motion. Defs.’ Opp’n,

ECF No. 25. For the reasons that follow, the court grants Plaintiffs leave to amend.

        The standard for allowing amendment of a complaint is liberal. Under Rule 15(a)(2) of the

Federal Rules of Civil Procedure, a “court should freely give leave [to amend] when justice so

requires.” Fed. R. Civ. P. 15(a)(2). The Supreme Court has emphasized that Rule 15(a)’s

“mandate is to be heeded.” Foman v. Davis, 371 U.S. 178, 182 (1962). “If the underlying facts or

circumstances relied upon by a plaintiff may be a proper subject of relief, he ought to be afforded

an opportunity to test his claim on the merits.” Id. Denying leave to amend is “inconsistent with

the spirit of the Federal Rules” and an abuse of discretion, id., unless the court provides a sufficient

reason for so doing, such as “futility of amendment, undue delay, bad faith, dilatory motive, undue
prejudice, or repeated failure to cure deficiencies by previous amendments,” Boyd v. District of

Columbia, 465 F. Supp. 2d 1, 3 (D.D.C.2006).

       Despite Defendants’ urging, the court disagrees that judicial efficiency and economy would

be better served by first ruling on Defendants’ pending Motion to Dismiss and then considering

the Motion to Amend. Both parties rightly recognize that, at the hearing on Defendant’s Motion

to Dismiss, the court expressed misgivings about the sufficiency of the Amended Complaint’s

factual allegations to support Plaintiffs’ standing, as well as their claims. The court did not,

however, suggest that those deficiencies were incurable. Such deficiencies arguably might be

cured with a more robust set of factual allegations concerning the Plaintiffs themselves, their

alleged entitlement to bonuses under the gainsharing program, and Defendants’ conduct that

purportedly resulted in an unlawful denial of such bonuses. There is simply no reason to wait to

allow Plaintiffs to add such factual allegations to their complaint. The court would have permitted

them to do so even if it had dismissed all or some of their claims. So, ruling first on the Motion to

Dismiss would only delay the inevitable and require the court to expend resources unnecessarily

on deciding issues that might be resolved through a simple improvement in pleading.

Understandably, Defendants are peeved that the time and effort they spent in preparing their

pleadings and for oral argument might be for naught. The court shares their frustration. However,

the Supreme Court’s mandate to heed Rule 15’s generous latitude to amend compels the court to

look past the inefficiencies generated by the timing of Plaintiffs’ Motion to Amend.

       Accordingly, the court grants Plaintiffs’ Motion to Amend and denies Defendants’ Motion

to Dismiss as moot. The Second Amended Complaint is now the operative complaint in this




                                                 2
matter. The parties shall meet and confer and, no later than June 28, 2017, notify the court if

Defendants intend to file another motion to dismiss and, if so, propose a briefing schedule.




Dated: June 22, 2017                                 Amit P. Mehta
                                                     United States District Judge




                                                3